Title: From Benjamin Franklin to Richard Jackson, 1 June 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. June 1. 1764
My last to you was of the 1st. of May, since which I am favour’d with yours of the 13th. of February and 10th. March.

We are oblig’d to you for deferring the propos’d Stamp Act. I hope, for Reasons heretofore mention’d, it will never take Place. We see in the Papers that an Act is pass’d for granting certain Duties on Goods in the British Colonies, &c. but are not yet acquainted with its Contents. The Men of War station’d in our several Ports are very active in their new Employment of Custom house Officers; a Portmanteau cannot go between here and New York without being search’d: Every Boat stopt and examin’d, and much Incumbrance by that means brought upon all Business. Undoubtedly the illicit Trade ought to be stopt; and if all this Strictness is necessary to that end, I have the less Objection to it. But they tell me a Ship from Lisbon is seizable for a Chest of Lemons. Methinks such Trifles are not proper Objects of Laws. Lemons are no Produce of Britain: In our hot Summers they are necessary to our Health: Why may we not be indulg’d with them? To carry them first to England and then bring them here is the Way to have them spoilt. Thus People reason here; perhaps too partially to themselves.
This Use of Lemons brings to my Mind a Passage I once read in an old Journal of an East India Voyage, I think it was in Purchas’s Pilgrim. Three Ships sail’d from England in Company, and being long delay’d by Calms in the hot Latitudes, two of them grew very sickly, so that when they came to Saldanha, there were not well Men enow on board to bring them properly to anchor; but the other which had been very healthy, spar’d them Hands for that purpose. The Health of the other Ship is ascrib’d to the Captain’s obliging each Man of his Crew to drink a Glass of Lemon Juice fasting every Morning during the Voyage, having brought with him a Quantity for that purpose. This was printed 150 Years ago, and yet it is not become a Practice.
I saw in the Chronicle a Line of Notice, that after the Christmas Hollidays would be published The Administration of the Colonies. I imagin’d it might be the Title of your intended Work, and hop’d to have had it here by this time.
Our Assembly met on the 4th. ulto. and rose the 30th. From the Time of their preceding Adjournment was about Six Weeks, during which the Bill lay ready for Passing, if the Governor had thought fit to call the House for that purpose according to their Offer when they adjourn’d. But he did not call them; whereby so much time for the western Expedition was lost. When the House met, he insisted still on using the very Words of the Stipulation relating to the Lots and located uncultivated Lands; and the House did at length comply, as you will see by the Messages. So this Money Bill, contrary to Rules, has been amended 4 or 5 times, the House resolving to stick at nothing, so the Service might go forward. Col. Boquet will now be furnish’d with 1000 Men by this Province, and thereby enabled to proceed down the Ohio, chastise the Shawanese, and take Possession of the Ilinois Country and the French Posts there; the Regiment sent up the Missisipi being return’d, as finding the Passage up against the Stream impracticable. By the Diversion he will make, he tells me, the more northern Operations on the Lakes will be greatly favour’d. The Proprietaries are angry with me, you know, and always speak ill of me; which will not abate now that I am concern’d in promoting the Application for a Royal Government here. When you hear of any thing from them to our Prejudice, I think your Friendship will remark in our Favour, that the two Colonies where I and my Son have Influence, have on this Occasion granted greater Aid to his Majesty’s Service than all the other Colonies put together.
By the next Ships which sail in about ten Days, you will receive the Petition from the Assembly to the Crown, accompanying a Number of Petitions from the People, to take this Province into its immediate Government. It pass’d thro” the House with great Unanimity, only 3 Negatives, and those arguing not against the Expediency of the Change, but the propriety of the Time for making the Application. One Petition only was obtain’d and presented to the House against applying for a Change; and that, tho” sign’d with 30 or 40 Names, was apparently the Act of three only, as the Names were all wrote by only three different Hands. This Petition was from a remote Part of the Country, and the Persons unknown. The others for a Change, are signed by some Thousands of the most substantial and reputable Inhabitants.
Our old Speaker, Mr. Norris, has been long declining in his Health. During the Winter Session he was unable to come to the Statehouse, and the House met at his Lodging. At this Sitting we got him to come again to the Statehouse, but he was weak, and unable to keep the Chair the usual Hours; and after some Days he wrote to the House that he could no longer meet them, and requested they would choose another Speaker, upon which they were pleas’d unanimously to chuse your Humble Servant.

They would fain have sent me home with this Petition, to assist you in the Application, supposing that Obstacles might possibly be raised by the Proprietaries, which, for want of so thorough an Acquaintance with Facts, you might find difficult to remove; and saying, that the Generality of the People not being well acquainted with your Character, were apprehensive that the securing our Privileges in the Change, might not be so carefully and fully attended to by a Stranger as by one of ourselves. I have assur’d them, that you are thoroughly acquainted with our Affairs, and will be as tender and careful of our Privileges as any one can be, so that no Assistance of mine is necessary. But to make them easy, have left the Matter on this Issue, that as the Petitions would probably not be consider’d till the Town fills towards Winter, there is time, before the next Meeting of the House (which will be the 10th. of September) to hear fully your Sentiments on the Application, the Seasonableness or Unseasonableness of it at this Juncture, and the Risques and Dangers, if any, likely to be incurred thereby; and that if it should appear to you, and to them on Perusal of your Letters, that my going over would be any way useful and necessary, I would not then refuse, but go and spend the next Winter in London in their Service; otherwise I expected to be excus’d. This being the Case, I beg you would give us your Sentiments fully on these Heads: For tho” my Love to England, and the Pleasure I should have in once more seeing you and my other Friends there, may make weak Reasons for going over, seem strong to me, I am very unwilling the Publick should by that means be put to any unnecessary Expence.
The Committee of Correspondence will write to you more particularly, when they send the Petitions, and the Bills for the Sum the House have ordered into your Hands. A Copy of the Petition you have herewith, together with the late Act, and some Messages relating to it. You will perceive that our Messages are very plain and blunt. The Governor intimates that we are deficient in Good Breeding. I suppose he is in the right, and that Gentlemen on your side the Water will be of the same Opinion; but I hope they will make some Allowance for Assemblymen bred in the Woods of America, and not expect the same Politeness in them as in a Governor fresh from Court. The Truth is, we have no Respect for our Governor, and we cannot counterfeit it, tho” perhaps we ought.
You will observe in these and our preceding Messages, much Contention about using the very Words of one of the Stipulations, or using Words with them, that might explain them in an equitable Sense. You, whose Memory is much better than mine, may possibly remember what was originally intended by those Words. I think it could never be, that the best of the Proprietaries located uncultivated Lands should be taxed no higher than the worst of those of the People; that being so manifestly unjust. Nor that a Medium Rate should be fix’d on for all that kind of Lands, as this would be too high for some, and too low for others. Nor that the common Rate should be taken from the worst kind; for this would lay the Burthen chiefly on that kind, which is unjust and oppressive to the poorer People. To make this clear, Let us take the extream and middle Values mentioned in our Laws, viz. Lands rated at £5 at £10 and at £15 per hundred Acres; and suppose A possesses 100 Acres of the first Sort; B 100 Acres of the second Sort, and C 100 Acres of the third Sort. Now, according to our present Laws, to raise from these Lands a Tax of Thirty Pounds in five Years, at 4s. (suppose) in the Pound:


A’s Land, worth and rated at
£5
would pay 20s., which for 5 Years is
£5:
0.
0


  B’s Land, worth and rated at
£10
would pay 40s., which for 5 Years is
£10:
0.
0


  C’s Land, worth and rated at
£15
would pay 60s., which for 5 Years is
£15:
  0.
  0




Total of the Tax in 5 Years is
£30:
0.
0


But suppose all reduc’d to £5 Value in the Rating, and the Tax to be continu’d till the £30 is rais’d, then there will be only 20s. a Year paid by each, which producing only £3 per Annum, the Tax must continue Ten Years to compleat the Sum, in which time each Man will pay £10 towards it; and tho” thereby the middling kind, B’s Tract, pay neither more nor less than before, yet £5 is taken from C’s Tax, and added to A’s, by which the Tax of A is doubled, and the Burthen taken off the best Lands to be laid on the worst. The Proprietaries Lands we say are generally good, as he has the best Opportunities of choosing them; but not desiring to do them any Injustice, we us’d Words to this purpose, “that their Lands should not be tax’d higher than the lowest of the People’s under the same Circumstances of Situation, Kind and Quality:” and this we thought fully answer’d the Intention of preventing any unjust Burthens being laid on the Proprietaries. So much by way of Justification of our Conduct, which others must judge of.
I am, Dear Sir, with sincerest Esteem and Respect, Your most obedient and most humble Servant
B Franklin
Richard Jackson Esqr.
 
Endorsed: 1 June 1764 Benjn. Franklin Esqr
